Citation Nr: 1713692	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include unspecified depressive disorder with anxiety.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to December 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Atlanta, Georgia.  

In March 2015, the Veteran presented sworn testimony during a video conference hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  However, the VLJ who conducted the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By a February 2017 letter, the Veteran was given the opportunity to request another Board hearing.  In March 2017, the Veteran replied that he did not want another hearing, and the Board will adjudicate the claim. 

The Veteran's initial claim for entitlement to service connection included separate claims for depression and anxiety.  The Board has characterized the issue on appeal as one claim for service connection for an acquired psychiatric disorder, to include unspecified depressive disorder with anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  The RO has completed the Board's April 2016 remand directives with regard to the Veteran's claim for service connection, and his case has been returned to the Board.


FINDING OF FACT

The Veteran's acquired psychiatric disorder was not manifest in service; any current psychiatric disorder is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The instant claim was previously remanded by the Board in August 2016.  Specifically, the Board directed that the VA examiner who completed the Veteran's September 2015 mental health examination provide an addendum opinion regarding if the Veteran's current psychiatric disorder had its clinical onset during his military service, or is otherwise related to his service.  The VA examiner was instructed to comment on the Veteran's lay statements concerning his depression symptoms, and an April 2009 buddy statement submitted by the Veteran.  The Board finds the August 2015, and subsequent September 2016 medical opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's medical treatment records as well as a clinical evaluation of the Veteran, and provide adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  On remand, the RO was instructed to obtain outstanding VA treatment records and this was done.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, for the reasons discussed above, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder with anxiety.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record contains competent, credible, and probative evidence to indicate the Veteran currently has an acquired psychiatric disorder diagnosed as unspecified depressive disorder, satisfying the first element of a service connection claim.  Further, the Veteran's statements, and submitted buddy statement, provide competent and credible evidence that during his period of active service the Veteran endured traumatic events, satisfying the second element of a service connection claim.

However, despite the Veteran's current diagnosis of an acquired psychiatric disorder, the record does not contain sufficient evidence to meet the criteria for service connection because the nexus requirement is not satisfied.  

The Veteran's service treatment and military personnel records do not establish that the Veteran's current acquired psychiatric disorder was incurred in or aggravated by his active duty service.  The Veteran's service treatment records do not indicate symptoms or a diagnosis of, or treatment for an acquired psychiatric disorder while he was in service, or upon his exit from service.  The Veteran received an honorable discharge after just 47 days for failing to physically qualify for active duty service due to a left lower extremity abnormality.  Based upon the Veteran's lack of an in-service diagnosis or treatment of an acquired psychiatric disorder, the Board finds the Veteran's acquired psychiatric disorder did not manifest during his period of active duty service.  38 C.F.R. § 3.303(a). 

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

VA treatment records contained in the claims file indicate the Veteran did not seek mental health treatment until 2009, more than 40 years after the Veteran completed his active duty service.  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In August 2015, the Veteran underwent a VA mental health examination.  After reviewing the record, the examiner noted that the Veteran was diagnosed with moderate depression in March 2009, and had attended group therapy sessions for depression and PTSD in October 2006, March 2007, and March 2009.   

The VA examiner diagnosed the Veteran with a current unspecified depressive disorder.  The VA examiner provided an addendum in September 2016 after a further review of the Veteran's medical history and lay statements associated with the claims file.  The examiner acknowledged the Veteran's assertions, and submitted buddy statement, that the Veteran's depression was related to active duty service.  However, the examiner concluded no nexus had been established between the Veteran's active duty service and his current acquired psychiatric disorder.  The examiner stated:  

Medical records indicate that the Veteran has not consistently reported anxiety and depression since his military service.  The Veteran was not diagnosed with depression or anxiety while in the military and there are no medical records indicating he was diagnosed with anxiety or depression within one year of his discharge.  In the absence of consistent, ongoing depression, the Veteran's Unspecified Depressive Disorder is less likely as not (less than 50/50 probability) caused by or a result of his military service.

In addition, the VA examiner noted that the Veteran's VA treatment and private medical records detailed that the Veteran denied experiencing symptoms of depression in November 2002 and June 2006, had 22 negative screenings for depression from February 2009 to February 2011, and 6 negative screenings for depression from July 2011 to October 2012.

The Veteran asserts in his Notice of Disagreement, hearing testimony, and other statements in support of his claim, that he has had depression since undergoing traumatic events during his active duty service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depressed mood and anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether his current acquired psychiatric disorder, to include unspecified depressive disorder with anxiety, is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's acquired psychiatric disorder requires medical inquiry into internal biological and neurological processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the diagnosis and rationale provided by the VA medical examiner.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed acquired psychiatric disorder is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's acquired psychiatric disorder.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


